Case: 4:19-cv-02668-RLW Doc. #: 1 Filed: 09/30/19 Page: 1 of 4 PageID #: 1
              RECEIVED
                SEP 3 0 2019

               BY MAIL




                               1 -
Case: 4:19-cv-02668-RLW Doc. #: 1 Filed: 09/30/19 Page: 2 of 4 PageID #: 2




                                                                                 I
                                                                                 I
                                                                         I
                                                                         I
                                                                             I
                                                                             I
                                                                             I




                                                                                     I
                                                                                     I
                                 -
    Case: 4:19-cv-02668-RLW Doc. #: 1 Filed: 09/30/19 Page: 3 of 4 PageID #: 3




------



                                                                        ,-------~-
Case: 4:19-cv-02668-RLW Doc. #: 1 Filed: 09/30/19 Page: 4 of 4 PageID #: 4




                                 RE.CE.NED                  t)~\CL;                     o? ~(;()e,~\~
                          \          s£? ~ 0 1ms         \\\;-s t i ~ { ~ ~
                                     a'l W\J..\\L        S\ •Lo¼~) ~~ S'.)ov.rt G,?, \01'._
                               E:3 i 02-i i ~599        .JIJJ, ,,, l1 I I j1, ,,1 Ii J,J, fl
                                                                   I                           I,,,, l1J1 IJ,,,,, l'il   ti I Ju J• Jl,, I, 1111
